Citation Nr: 1453607	
Decision Date: 12/05/14    Archive Date: 12/10/14

DOCKET NO.  10-05 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Whether new and material evidence has been received to reopen the claim for service connection for right knee disability.  

3.  Entitlement to ratings in excess of 10 percent prior to April 29, 2014 for left knee status post meniscectomy with arthritis and in excess of 10 percent prior to April 29, 2014 for left knee instability.  

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected left knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.C. Chapman


INTRODUCTION

The Veteran had active duty service from March 1966 to March 1968.  These matters are before the Board of Veterans' Appeals (Board) on appeal from October 2008 (left knee, right knee) and July 2014 (low back) rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  In a November 2009 rating decision, the RO awarded a separate 10 percent rating for left knee instability, effective August 10, 2009.  In June 2014, the Veteran was awarded a total rating based on convalescence for total left knee replacement, effective April 29, 2014.  Currently, the 100-percent rating is still in effect.  Thus, the issue at this time is entitlement to right ratings prior to the assignment of the convalescence rating.

The Board notes that the Veteran filed a substantive appeal in January 2010 with regard to the issues of the rating for his left knee and service connection for his right knee, and these matters were certified to the Board.  Prior to adjudication by the Board, the Veteran filed a supplemental claim (in October 2013) requesting an increased rating for his left knee and service connection for right knee and low back disabilities.  Although under the jurisdiction of the Board, the matters of right knee and low back disabilities were adjudicated by the RO in July 2014 and the Veteran subsequently filed a notice of disagreement.  However, because the matter of service connection for a right knee disability was and is under the Board's jurisdiction, the Board will proceed to consider this claim, and a remand for a statement of the case is not required.  The effect of this procedural history if further discussed below.

The Board finds that the issue of entitlement to a TDIU rating has been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In this regard, the Veteran has suggested that he can no longer work due to his service-connected left knee disability.  See January 2010 substantive appeal.  Additionally, on August 2009 VA examination, the examiner indicated that the Veteran's left knee would have "significant effects" on his occupation.  Accordingly, this matter is addressed in the Remand below and, for purposes of clarity, is listed on the first page of this decision.

The issues of service connection for a low back disability, the rating for the left knee disability, and a TDIU rating are being REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action on his part is required.  


FINDINGS OF FACT

1.  The Veteran did not appeal a November 1997 rating decision which denied service connection for a right knee disability, finding generally that there was no evidence of a chronic disability that was attributable to service.

2.  Evidence received since the November 1997 rating decision, including a private opinion, relates to the previously unestablished elements of whether the Veteran has a chronic disability that is attributable to service.

3.  A right knee disability was not manifested in service and is not shown to be related to the Veteran's service or to have been caused or aggravated by his service-connected left knee disability.


CONCLUSIONS OF LAW

1.  The November 1997 rating decision denying service connection for a right knee disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2014).

2.  New and material evidence has been received to reopen the claim for service connection for a right knee disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).

3.  Service connection for a right knee disability is not warranted.  38 U.S.C.A.     §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2002 & Supp. 2014) have been met.  By correspondence dated in July 2008 and June 2010, VA notified the Veteran of the information needed to substantiate and complete his claim regarding the right knee, to include notice of the information that he was responsible for providing and what evidence VA would attempt to obtain, as well as how VA assigns disability ratings and effective dates.  The Veteran was also provided notice of how to reopen his claim in accordance with Kent v. Nicholson, 20 Vet. App. 1 (2006); however, as this decision reopens the Veteran's claim, discussion of the adequacy of such notice is unnecessary as no prejudice will result.  The claim was readjudicated by the RO in a September 2010 supplemental statement of the case (SSOC).  He has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.

The Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The RO arranged for VA examinations in June 2010 and July 2014.  The Board finds that the reports of these examinations/opinions, cumulatively, are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The examinations were thorough; the examiners expressed familiarity with the record, and the opinions offered include rationale that cites to supporting factual data.  The Veteran has not identified any pertinent evidence that is outstanding.  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability due to disease or injury incurred in or aggravated by military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
 
To substantiate a claim of service connection, there must be evidence of: A current claimed disability; incurrence or aggravation of a disease or injury in service; and a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1153, 1166-67 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Certain chronic diseases (including arthritis) may be service connected on a presumptive basis if manifested to a compensable degree within a specified period of time (one year for arthritis) following discharge from service.  38 U.S.C.A.         § 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence of (1) a  current chronic disability for which service connection is sought; (2) an already service-connected disability; and (3) that the disability for which service connection is sought was either (a) caused or (b) aggravated by the already  service-connected disability.  See Allen v. Brown, 7 Vet. App. 439 (1995).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the record.  Rather, the Board will summarize the relevant evidence, as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Initially, the Board notes that the Veteran filed a claim to reopen the matter of service connection for a right knee disability in May 2008.  This matter was denied in an October 2008 rating decision and the Veteran subsequently submitted a substantive appeal in November 2009.  As found in the Findings of Fact and Conclusions of Law above, the application to reopen is granted and the issue is reopened.  

While this current appeal was pending before the Board, the Veteran again filed a claim to reopen in October 2013.  Although jurisdiction was with the Board, the RO issued a rating decision in July 2014 reopening and denying the Veteran's claim.  The Board acknowledges the somewhat unusual procedural history of this case, but finds that given the reopening of this claim herein, it may now undertake an analysis of entitlement to service connection for a right knee disability on the merits.  The Veteran is not prejudiced by a de novo review of this evidence, as he was recently informed of the basis of the denial on the merits (in the July 2014 rating decision) and provided VCAA notice regarding his claim.  See March 2014 VCAA notice.  These recent adjudications considered the relevant and pertinent evidence of file.  The Board notes that no benefit would be gained by the Veteran by sending this case back to the RO for additional notice and adjudication.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  That is, as the Veteran has recently been informed of the basis of the denial on the merits in a July 2014 rating decision.  Although the RO should have instead issued an SSOC, the Board, again, finds that remanding for another adjudication would only delay adjudication of this appeal.  Here, the Veteran has been provided a recent adjudication based on the relevant evidence that provided him the bases of the denial.  Under these circumstances, the Board may proceed with adjudication on the merits.

The Veteran claims that he developed a right knee disability due to compensating for his service-connected left knee disability.

The Veteran's STRs do not show any complaints, treatment, or diagnosis related to the right knee.  On February 1968 service separation examination, his lower extremities were normal on clinical evaluation.

In April 1997, the Veteran underwent surgery for a tear of the medial meniscus of his right knee.  The postoperative diagnosis was a tear of the medial meniscus and the lateral meniscus of the right knee with severe arthritis of the right knee and absent anterior cruciate ligament.

A May 2004 treatment records notes that the Veteran has a history of knee surgery and still has pain when walking on hard surfaces.  A November 2005 treatment records notes that the Veteran is unable to do his job as a surveyor because of knee problems and pain when walking.  In January 2006, it was noted that the Veteran complains about his knees and that he weighs 301 pounds.

On August 2008 VA joints examination (for the left knee), the examiner noted the Veteran was ambulating with a marked limp and shifting his weight to the right in an effort to prevent intra-articular pressure to the left knee.

In August 2008, the Veteran submitted a statement indicating that he has damaged his right knee by using it more to compensate for his left knee.

A November 2008 private right knee radiography showed no radiographic evidence for acute bone or joint abnormality, but did show severe right knee osteoarthrosis.

A July 2009 treatment records notes severe, multicompartmental right knee arthrosis.  In September 2009, the Veteran was seen complaining of knee pain. The impression was right knee arthrosis. 

On June 2010 VA joints examination, the Veteran reported onset of pain in his right knee in approximately 1975 (post-service).  The examiner noted that his knee pain is now under control while he is at rest, but usually comes back after 15 minutes of walking.  Right knee degenerative joint disease was diagnosed.  The examiner opined that the Veteran's severe right knee osteoarthritis is less likely than not due to or aggravated by his left knee condition.  The examiner indicated that the Veteran had a long history of severe obesity which probably contributed the most to degenerative joint disease of the knees.  She stated that it seems unlikely that his service-connected left knee relaxed cruciate ligament was a cause of the constant pain the Veteran describes that he had which caused him to protect his left knee by placing all of his weight to his right lower extremity.  The examiner also indicated that this is especially true considering that he was able to hold a regular construction job for more than 15 years since his discharge from service and did not seek any orthopedic surgical attention until 1997, which was almost 10 years after his discharge from service.

In a July 2010 statement, the Veteran indicated that during his postservice occupation, he would have to stand on cement sometimes for up to 10 hours at a time, standing only on his right knee because his left knee hurt too much to put pressure on it.

In April 2014, the Veteran's chiropractor submitted a statement indicating that because of injury to the left knee, the Veteran has compensated with his right knee causing strain to that knee.  In June 2014, the Veteran reported chronic right knee pain.  The assessment was right knee degenerative joint disease.

On July 2014 VA knee examination, the Veteran complained of continued right knee pain with any weight bearing activity.  Degenerative joint disease and torn meniscus and chondromalacia status post arthroscopic chondroplasty were diagnosed.  The examiner opined that following a review of the evidence, including the April 2014 nexus statement from the Veteran's chiropractor, the Veteran's degenerative arthritis of the right knee was not at least as likely as not aggravated beyond its natural progression by his left knee disability.  The examiner indicated that osteoarthritis occurs when the cartilage that cushions the ends of bones in your joints deteriorates over time.  She stated that cartilage is a firm, slippery tissue that permits nearly frictionless joint motion, but that in osteoarthritis, the slick surface of the cartilage becomes rough.  Eventually, if the cartilage wears down completely, there can be bone rubbing on bone.  The examiner stated that factors that increase the risk of osteoarthritis include: older age, sex (females more than males), bone deformities, joint injuries, obesity, certain occupations that require placing repetitive stress on a particular joint, and having other diseases such as diabetes, underactive thyroid, gout, or Paget's disease of the bone.

The examiner further stated that this Veteran's medical records indicate that he has moderate to severe degenerative arthritis in multiple joints and has several risk factors for development of such to include obesity (noting that his medical records indicate he has a long standing history of being significantly overweight), a history of diabetes and gout, a history of working in construction postservice for many years, and bone deformities (noting that his medical records indicate that his left femur is 1.5 centimeters longer than his right which is a congenital anomaly).  The examiner stated that although joint injuries increase the risk of the development of osteoarthritis, this is specifically true for the injured joint.  The examiner also noted that the Veteran's medical records document that he had arthroscopic surgery to repair a torn meniscus on both knees in 1997, approximately 30 years after his discharge from the military, which indicates bilateral knee injuries subsequent to his service-connected left knee relaxed cruciate ligament.

In July 2014, the Veteran submitted a statement indicating that his right knee was "never really injured, [but] has deteriorated from simple abuse caused from the service connected left knee structural damage, and over use, because [he] couldn't use his left knee" due to pain and fear of it collapsing.

It is neither shown nor alleged that a right knee disability was manifested in service.  Notably, the Veteran himself does not allege this.  See July 2014 statement.  Accordingly, service connection for such disability on the basis that it became manifest in service, and persisted, is not warranted.  

Instead, the Veteran's theory of entitlement to service connection for a right knee disability is strictly one of secondary service connection, i.e., that such disability was caused or aggravated by his service-connected left knee disability.  Addressing the threshold requirements that must be met to substantiate a claim of secondary service connection, there is evidence of a diagnosis of right knee degenerative joint disease/osteoarthritis and the Veteran has established service-connection for left knee disability.  Therefore, what remains necessary to substantiate the secondary service connection claim is competent evidence that the service-connected left knee disability either caused or aggravated the claimed right knee disability.

There is conflicting evidence regarding the matter of a nexus between the Veteran's right knee disability and his left knee disability.  Supporting the Veteran's claim is an opinion by a private chiropractor indicating that the Veteran's overcompensating with his right knee due to his left knee injury caused strain to the right knee.  Against the Veteran's claim are the June 2010 VA examiner's opinion and the July 2014 VA examiner's opinion finding that the Veteran's current right knee disability is unrelated to his service-connected left knee disability.

In weighing the respective medical opinions, the Board concludes that the June 2010 and July 2014 VA examiners' opinions merit the greatest probative weight.  Together, the opinions reflect familiarity with the entire record and include citation to supporting factual data.  Further, the July 2014 opinion included citation to medical literature and indicated a review of the conflicting positive evidence of record.  The July 2014 VA examiner explained that the Veteran has several risk factors for development of severe degenerative arthritis, including obesity, a history of diabetes and gout, a history of working in construction postservice, and bone deformities.  She also noted that while joint injuries do increase the risk of development of degenerative arthritis, this is especially true for the injured joint, which in this case is the left knee (and not the right knee).  The examiner then noted that the Veteran had a torn meniscus in his right knee approximately 30 years after his discharge from the military, which suggests a knee injury subsequent to his service-connected left knee injury.  The Board finds that these opinions cumulatively include adequate explanation of rationale and are probative evidence in this matter.

The Board finds little probative value in the April 2014 private opinion, as it is merely a conclusion without any explanation of rationale.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) ("a mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion").  

The Board has also noted the Veteran's own statements that relate his right knee disability to his service-connected left knee disability.  However, he is a layperson, and whether a left knee disability is an etiological factor for development of (or can aggravate) right knee degenerative joint disease/osteoarthritis is a medical question beyond the realm of lay observation.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 n.4 (Fed. Cir. 2007).  The Veteran has not presented any probative evidence in support of his theory of entitlement.  Consequently, his opinion in this matter is not competent evidence.  

In light of the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Therefore, the benefit of the doubt rule does not apply; the appeal in this matter must be denied.


ORDER

The claim for service connection for a right knee disability is reopened.

Service connection for a right knee disability is denied.


REMAND

The issue of entitlement to service connection for a low back disability was denied in a July 2014 rating decision.  Correspondence from the Veteran received in August 2014 expresses disagreement with the denial and can reasonably be interpreted as a (timely) notice of disagreement with the July 2014 rating decision.  The AOJ has not issued a SOC in this matter.  In such circumstances the Board is required to remand the matter for issuance of a SOC.  See Manlicon v. West, 12 Vet. App. 238 (1999).  This matter is not now before the Board, and will only be before the Board if the Veteran timely files a substantive appeal after a SOC is issued.

Additionally, the Veteran underwent a total left knee replacement in April 2014 (for which he has been granted a 100 percent rating based on convalescence, effective April 29, 2014 and which currently remains effective).  He alleges that his left knee disability, status post meniscectomy with arthritis and instability, was more severe than is reflected by his 10 percent ratings prior to the surgery.  Prior to his surgery, the Veteran was afforded VA examinations in August 2008, August 2009, and June 2010 (although this examination was primarily to evaluate the right knee).  It is unclear the severity of the Veteran's left knee disability prior to his April 2014 surgery.  It seems likely that the Veteran's left knee disability was worsening since his June 2010 VA examination to necessitate the replacement; however, there is no medical opinion in the record to this effect.  Accordingly, a retrospective medical opinion is necessary.  See Chotta v. Peake, 22 Vet. App. 80 (2008).  

Further, the Board finds that additional notice and adjudication is warranted regarding the issue of entitlement to TDIU.

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with appropriate notice under the VCAA specific to a TDIU claim.  The Veteran and his representative should have opportunity to respond.

2.  Obtain any outstanding treatment records relevant to the Veteran's left knee disability.

3.  Thereafter, arrange for a medical opinion by an appropriate provider to review the record and opine regarding the likely severity of the Veteran's left knee disability prior to his April 2014 total knee replacement.  The opinion provider should specifically consider the Veteran's statements regarding his continued knee instability and giving way.  

The opinion provider should also offer an opinion as to the functional impairment caused by the Veteran's left knee disability, and specifically discuss the impact the disability has on the Veteran's ability to engage in substantially gainful employment, consistent with his education and training.

A complete rationale for all opinions should be provided.

4.  Then review the record and readjudicate the claim for an increased rating for left knee disability, to include consideration of TDIU.  If it remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.

5.  Regarding entitlement to service connection for a low back disability, review the determination and, if it remains denied, issue an appropriate Statement of the Case in this matter.  The Veteran and his representative should be advised of the time limit for perfecting his appeal, and afforded the opportunity to do so.  If this occurs, this matter should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.     §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
Nathanial J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


